As filed with the Securities and Exchange Commission on July 25, 2013 Registration No.333-189271 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Exar Corporation (Exact name of Registrant as specified in its charter) Delaware 94-1741481 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 48720 Kato Road Fremont, CA 94538 (510) 668-7000 (Address, including Zip Code, and Telephone Number, including Area Code, of Registrant’s Principal Executive Offices) Thomas R. Melendrez Exar Corporation 48720 Kato Road Fremont, CA 94538 (510) 668-7000 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copies to: Paul Scrivano, Esq. O’Melveny & Myers LLP 2765 Sand Hill Road Menlo Park, California 94025 (650) 473-2600 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, check the following box.☐ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box.☑ If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.☐ If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.☐ If this form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.☐ If this form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer☐ Accelerated filer☑ Non-accelerated filer☐ (Do not check if a smaller reporting company) Smaller reporting company☐ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered ProposedMaximum Offering Price Per Share ProposedMaximum Aggregate Offering Price Amount of Registration Fee Common Stock, $0.0001 par value per share 812,006 shares $12.30 (1) $9,987,673.80 (1) $1,362.32 (2) Total — — — (1)Estimated solely for the purpose of computing the registration fee in accordance with Rule 457(c) under the Securities Act of 1933, on the basis of the average of the high and the low prices of the common stock as reported by the NASDAQ Global Select Market on July 23
